Citation Nr: 0420499	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  02-11 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for keratosis piloris, 
including secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from February 1968 to February 
1970.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim 
for service connection for keratosis piloris due to Agent 
Orange exposure.

In his July 2002 substantive appeal, VA Form 9, the veteran 
requested a personal hearing at the RO.  But he later 
submitted a statement to the RO in September 2003 indicating 
that he no longer wanted a hearing.  And there are no other 
outstanding hearing requests of record, so his request for a 
hearing is withdrawn.  See 38 C.F.R. § 20.704(e) (2003).


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of his appeal has been obtained.

2.  Keratosis piloris was not manifested during service or 
for many years thereafter, and it is not shown to be causally 
or etiologically related to the veteran's active military 
service - including exposure to Agent Orange.


CONCLUSION OF LAW

Keratosis piloris was not incurred or aggravated during 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The October 2001 rating 
decision appealed, the July 2002 statement of the case, and 
the September 2003, November 2003, and March 2004 
supplemental statements of the case, as well as a June 2001 
letter to the veteran, notified him of the evidence 
considered and the pertinent laws and regulations.  The RO 
also indicated it would review the information of record and 
determine what additional information was needed to process 
his claim.  And the June 2001 letter, in particular, apprised 
him of the type of information and evidence needed from him 
to support his claim, what he could do to help in this 
regard, and what VA had done and would do in obtaining 
supporting evidence.  See, e.g., Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  That type of notice is what is 
specifically contemplated by the VCAA.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, VA medical 
records, and private medical records have been obtained.  
Also, he was afforded several opportunities to submit 
additional evidence in support of his claim.  But he and 
his representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review.  So the Board finds that the duty to assist 
has been satisfied and the case is ready for appellate 
review.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

In addition, the June 2001 letter apprising the veteran of 
the provisions of the VCAA was sent prior to adjudicating his 
claim of entitlement to service connection for keratosis 
piloris in October 2001.  So there was due process compliance 
with the holding and mandated sequence of events specified in 
a recent precedent decision.  See Pelegrini v. Principi, No. 
01-944, 2004 U.S. App. Vet. Claims LEXIS 370 (June 24, 2004) 
("Pelegrini II"), where the United States Court of Appeals 
for Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I").  In Pelegrini II, just as in Pelegrini I, the court 
held, among other things, that VCAA notice must be provided 
to a claimant before an initial unfavorable decision by the 
agency of original jurisdiction (AOJ) on the claim.  Id.  The 
AOJ in this case is the RO in Columbia, and the RO did just 
that.  Consequently, there is no issue insofar as the timing 
of the VCAA notice.  And the content of the VCAA notice is 
sufficient for the reasons stated above.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  
See also VAOPGCPREC 16-92 (July 24, 1992).

With respect to the VCAA letter of June 2001, the veteran was 
requested to respond within 60 days, but was informed that he 
had up to one year to submit evidence.  And it has been more 
than one year since that June 2001 letter.  Nonetheless, 
38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5301(a).  Thus, that regulatory provision, which 
is similar to the 60-day notice alluded to above, was invalid 
because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  In addition, service connection also is 
permissible for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).



If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed at 
38 C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.  They are:  chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e).  The Board notes 
additionally that, as a result of amendments to 38 C.F.R. § 
3.309(e), Type-II Diabetes Mellitus was added to the list of 
diseases for which presumptive service connection can be 
established.  The change was effective July 9, 2001.  See 66 
Fed. Reg. 23166, 23169 (May 8, 2001).

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for 
which the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda must 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  See 38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishing entitlement to service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

The pertinent evidence of record consists of the veteran's 
service medical records, VA medical records, and private 
medical records.

The veteran's September 1965 pre-induction Report of Medical 
History indicates that he denied having boils, jaundice, or 
growths.

In February 1968, according to a Report of Medical History, 
the veteran denied having any skin diseases.  The 
contemporaneous Report of Medical Examination showed a normal 
clinical skin evaluation.  He began serving on active duty 
that same month.

An October 1969 treatment note indicates the veteran 
complained of a rash on his right arm and back.

In November and December 1969, the veteran was hospitalized 
for treatment of vivax malaria following his return from 
Vietnam.  On physical examination, there was a de-pigmented 
rash over his trunk and extremities, which was diagnosed as 
tinea versicolor.  An associated December 1969 dermatology 
consultation report described his skin as having hypo-
pigmented scaly patches on his back, again diagnosed as tinea 
versicolor.

A January 1970 Report of Medical Examination showed a normal 
clinical skin evaluation.  The veteran's military service 
ended in February 1970.



In a November 1990 rating decision, the veteran was granted 
service connection for tinea versicolor of the chest, arms, 
back, and neck.  Also service connected was tinea pedis of 
his right foot.  He received a collective 10 percent rating 
retroactively effective from July 1990, the date of receipt 
of his claim.

Records from J. C. Williams, M.D., dated from January 1997 
through June 2001, show there was no evidence of any lesions 
on examination of the veteran's skin.

An October 2000 VA medical record indicates the veteran had a 
pruritic (itchy) rash on his chest and that topical 
medication was prescribed for treatment of it.

In February 2001, the veteran underwent a VA dermatological 
evaluation.  He reported a history of pruritic skin eruptions 
since Vietnam.  Upon examination, there was follicular 
prominence over his shoulders and mid-back, in areas he had 
complained of itching.  A history of tinea versicolor was 
noted.  The diagnosis was keratosis piloris with probable 
atopic tendencies, negative dermagraphism, or trace positive.

An April 2001 VA medical record also indicates the veteran 
had keratosis piloris on his back, which responded well to 
moisturizing cream and use of Basis soap.  An area of intense 
itch in the mid-back, between his scapulas, was noted.  
Lidex cream was prescribed.  

In his May 2001 claim for service connection for keratosis 
piloris, the veteran contended that he had a rash on his back 
due to exposure to Agent Orange while stationed in Vietnam.

A November 2001 treatment record from Dr. Williams. states 
the veteran complained of a rash on his back since his 
service in Vietnam.  Dr. Williams noted that the veteran's 
skin disorder was not on the list of diseases associated with 
Agent Orange exposure.  Upon examination, the veteran had a 
hyper-pigmented rash, with two lesions on his back.  The rash 
was flat, without blisters or ulcerations.  The assessment 
was rash on the veteran's back.

In April 2002, according to a VA treatment note, the veteran 
complained of itchy and burning skin year-round on his upper 
trunk for 30 years.  He reported that he was treated with 
lotion and "superfatted soaps."  Upon examination, his skin 
was well moisturized without evidence of dermatitis or tinea 
versicolor.

A May 2002 VA treatment note states the veteran had a history 
of atopic dermatitis, which was stable on medication.

A March 2004 discharge note, from a hospitalization for 
treatment of his PTSD, notes the veteran had a history of 
Agent Orange exposure and chronic dermatophytosis and 
dermatitis of the back with itching.  Physical examination 
was without clinically acute or significant findings 
regarding his skin.

Based on this medical and other evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for the veteran's keratosis 
piloris.  So his claim must be denied.  38 C.F.R. § 3.102.  
While the Board acknowledges that he had service in Vietnam 
during the Vietnam era - and, therefore, presumably was 
exposed to Agent Orange, he does not have a presumptive 
disease associated with such exposure.  That is to say, he 
does not have a respiratory cancer, chloracne, or other 
disease listed at 38 U.S.C.A. § 1116 and 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Moreover, there is no medical 
nexus evidence of record otherwise linking his keratosis 
piloris, in particular, to his military service - including 
his presumed exposure to Agent Orange.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  See, too, 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'" 
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).



The veteran's service medical records are entirely 
unremarkable for evidence of keratosis piloris.  Rather, this 
condition was first manifested many years after his service 
ended in February 1970; the earliest confirmed diagnosis was 
in February 2001, more than 30 years after the fact.  And 
none of his treatment records contain a medical opinion 
indicating his keratosis piloris is a consequence of 
Agent Orange exposure or any service-connected disorder.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  See, too, 
38 C.F.R. § 3.310(a) permitting service connection for 
disability that is proximately due to or the result of a 
service-connected condition.  This includes situations where 
a service-connected condition has permanently aggravated a 
nonservice-connected condition, but compensation is only 
payable for the additional degree of disability attributable 
to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

To the extent there was mention in some of the records 
submitted of a history of Agent Orange exposure - which, as 
mentioned, the Board concedes - and dermatological symptoms 
(mostly itchy rashes, etc.) dating back to this exposure 
in service, there still was never actually a medical opinion 
offered etiologically linking the keratosis piloris, 
specifically, to the Agent Orange exposure.  And this is a 
fundamental requirement of service connection.  See, e.g., 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
Merely because an attending physician list a history of Agent 
Orange exposure in his medical report concerning his 
evaluation of the veteran - which, again, is being conceded 
- is not, in turn, tantamount to the physician actually 
linking the diagnosis made to such exposure if there is no 
specific comment by him concerning this purported cause-and-
effect relationship.  See, e.g., LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence to establish 
entitlement to service connection).

And while the veteran indeed received treatment for an itchy 
rash on his back while he was in service, after his tour in 
Vietnam, service connection since has been granted for tinea 
versicolor.  So he already is receiving compensation from VA 
for his itchy rashes and underlying diagnosis, meaning he 
cannot in turn receive additional compensation for the very 
same symptoms attributable to service.  See 38 C.F.R. § 4.14, 
VA's anti-pyramiding provision (the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited).  See also Brady v. Brown, 4 Vet. 
App. 203, 206 (1993) (a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.").

The only evidence alleging the veteran's keratosis piloris is 
related to his service in the military - and, specifically, 
Agent Orange exposure, comes from him personally.  And as a 
layman, he simply does not have the necessary 
medical training and/or expertise to determine the cause of 
this condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 
495-498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current conditions at issue to that 
symptomatology.  Id.  Because of this, his allegations, 
alone, have no probative value without medical evidence 
substantiating them.  

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so it must be denied because the preponderance of the 
evidence is unfavorable.  38 C.F.R. § 3.102.




ORDER

The claim for service connection for keratosis piloris, 
including as secondary to Agent Orange exposure, is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



